Patent Board Decision
On Page 4, under decision summary, the chart shows as all the claims are Affirmed. However from the Analysis of the Board decision it’s clear that  Examiner’s rejections on claims 1-6, 8-13, 17-18, 21-24 are reversed. 

Allowable Subject Matter
Claims 1-6, 9-13, 17, 18, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6 and 21, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a vehicle model that is configured to communicate with a vehicle; and an indicator portion of the vehicle model, the indicator portion configured to provide an indication that the vehicle has completed an action in response to a first communication sent from a keyfob to the vehicle, the indicator portion providing the indication based on a second communication sent to the vehicle model from the vehicle, wherein the vehicle model is a three- dimensional model of the vehicle in the context as claimed.

Regarding claims 9-13, 17, and 22, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose receiving, at a vehicle model, a communication that includes a confirmation status of a vehicle; and indicating the confirmation status of the vehicle on the vehicle model by adjusting an indicator portion of the vehicle model based on the communication, wherein the indicator portion is adjusted a first way if the vehicle completes an action requested by a user, and the indicator portion is adjusted a different, second way if the vehicle does not complete the action requested by the user, wherein the vehicle model is a three-dimensional model of the vehicle in the context as claimed.
Regarding claims 18, 23, and 24, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose at a vehicle, receiving a first communication from a keyfob; in response to the first communication, initiating an action at the vehicle; and sending a second communication from the vehicle to a vehicle model of the vehicle, the second communication including a status of the vehicle, wherein the vehicle model is configured to adjust an indicator portion of the vehicle model based on the second communication to provide an indication of the status on the vehicle model, wherein the vehicle is an electrified vehicle, and the vehicle model is a replica of the electrified vehicle in the context as claimed.

The closest prior art of Thunes (US 20100052848 A1) fails to anticipate or make obvious the claimed invention.
Thunes teaches a remote vehicle operating system is provided that basically comprises a vehicle and a portable hand held electronic terminal for remotely operating the vehicle. The vehicle includes a vehicle exterior body, an onboard terminal and at least one onboard device operatively connected to the onboard terminal. The portable hand held electronic terminal includes a miniature vehicle shaped casing with a transmitter that communicates with the onboard terminal of the vehicle to transmit a command to the onboard device. In accordance with one aspect, an operating element is disposed on the casing in a position of the casing such that touching a miniature vehicle component corresponding to the vehicle component of the vehicle results in the operation of the vehicle component. In accordance with one aspect, the miniature vehicle shaped casing corresponds in general appearance to the vehicle exterior body of the vehicle (Abstract).
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689